DETAILED ACTION
This office action is in response to applicant’s amendment filed on 09/27/2022.  Claims 1-3, 5-7, 10-15 have been amended.  Claims 1-8 and 10-19 are pending and are directed towards method, apparatus, and computer product for Verifying Smart Contracts in Blockchain.   Examiner acknowledges applicant’s amendment to specification and drawing, and therefore withdraws the previous office action’s objections to the specification and drawing.  Also, examiner acknowledges applicant’s amendment to claims 2-3, 6-7, and 11-12, and therefore withdraws the previous office action’s objections to these claims.  Finally, examiner acknowledges applicant’s amendment to claim 10 and therefore withdraws the previous office action’s 101 rejection to claim 10. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
1.	Applicant’s arguments filed 09/27/2022 have been fully considered.
A) Applicant’s arguments, with respect to the amended limitation of claims 1, 5, and 10, that Alt fails to teach “acquiring block head information and a transaction list of a designated block from a first node in a blockchain network, wherein the transaction list comprises transaction identifications and execution results of the smart contracts; and the block head information comprises: a root node of a first Merkle tree, a root node of a second Merkle tree, and an identification of a previous block of the designated block; wherein leaf nodes of the first Merkle tree consist of all transaction identifications of the designated block, and leaf nodes of the second Merkle tree consist of all execution results of the smart contracts of the designated block” and "verifying the root node of the first Merkle tree and the transaction identifications, to obtain a first verification result; verifying the root node of the second Merkle tree and the execution results of the smart contracts, to obtain a second verification result" (page 24-25 of the present response) have been fully considered but they are moot in view of the new grounds of 35 U.S.C. 103 rejections.
	B) Applicant’s arguments, with respect to the amended limitation of claims 1, 5, and 10, that Yan fails to teach “acquiring block head information and a transaction list of a designated block from a first node in a blockchain network, wherein the transaction list comprises transaction identifications and execution results of the smart contracts; and the block head information comprises: a root node of a first Merkle tree, a root node of a second Merkle tree, and an identification of a previous block of the designated block; wherein leaf nodes of the first Merkle tree consist of all transaction identifications of the designated block, and leaf nodes of the second Merkle tree consist of all execution results of the smart contracts of the designated block” and "verifying the root node of the first Merkle tree and the transaction identifications, to obtain a first verification result; verifying the root node of the second Merkle tree and the execution results of the smart contracts, to obtain a second verification result" (page 26-27 of the present response) have been fully considered but they are moot in view of the new grounds of 35 U.S.C. 103 rejections.
Claim Objections
2.	Claim 10 is objected to because of the following informalities:  
A.	Claim 10, line 6, appears to have a typo by reciting word “[[the]]” which appears to remove the word “the”” but does not replace it with another word.  Here, the examiner interprets this as trying to replace word “the” with “a”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 1-8 and 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over Alt et al. (US Patent 10,861,015), hereinafter Alt, filed on Jan. 23, 2018 in view of Yan et al. (US Pub. 2020/0057865), hereinafter Yan, filed Mar. 29, 2018 and Song et al. (US Pub. 2018/0109516), hereinafter Song, filed Oct. 12, 2017.
Regarding claim 1, Alt teaches a method for verifying smart contracts in a blockchain (col. 10, line 50-67; verifying a smart contract stored on the blockchain), comprising: 
acquiring block head information and a transaction list of a designated block from a first node in a blockchain network, wherein the transaction list comprises transaction identifications and execution results of the smart contracts (col. 5, line 29-46 and col. 10, line 50-67 and col. 11, line 8-34; verifying a transaction including a block header and accessing a smart contract containing a list of transaction parameters for at least one transaction from at least one participant); and
 the block 10head information comprises: a root node of a first Merkle tree, and an identification of a previous block of the designated block (col. 5, line 29-46 and col. 9, line 11-45; block header may include a Merkle tree hash, such as a root of the Merkle tree, and the hash value of a previous block corresponding to a previous transaction);
Alt does not teach the block 10head information comprises: a root node of a second Merkle tree, 
Yan teaches the block 10head information comprises: a root node of a second Merkle tree (para 76, line 1-11 and para 77, line 1-16 and para 79, line 1-6; a plurality of Merkle tree roots are encapsulated into the header 810, where header 810 may include information about a block in a blockchain),
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Alt to incorporate the teachings of Yan to provide a plurality of Merkle tree roots are encapsulated into the header, where header may include information about a block in a blockchain.  Doing so would allow for tracing operation history and support the management of multi-user shared database systems, as recognized by Yan.
Alt and Yan do not teach wherein leaf nodes of the first Merkle tree consist of all transaction identifications of the designated block, and 
leaf nodes of the second Merkle tree consist of all execution results of the smart contracts of the designated block;
Song teaches wherein leaf nodes of the first Merkle tree consist of all transaction identifications of the designated block (para 86, line 1-8 and para 90, line 1-30 and para 98, line 1-5; a Merkle tree whose leaf nodes include approved or processed information referring to all the transactions, where a transaction is represented with a certain transaction ID), and 
leaf nodes of the second Merkle tree consist of all execution results of the smart contracts of the designated block (para 67, line 1-35 and para  71, line 1-15; creating more than one Merkle tree, where a Merkle tree include leaf nodes with hash values calculated using variations of all states of all smart contracts at completion of n-th block of a blockchain);
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Alt and Yan to incorporate the teachings of Song to provide a Merkle tree whose leaf nodes include approved or processed information referring to all the transactions where a transaction is represented with a certain transaction ID, and creating more than one Merkle tree, where a Merkle tree include leaf nodes with hash values calculated using variations of all states of all smart contracts.  Doing so would allow for guaranteeing the integrity of a database by performing verification using the Merkle tree by auditing the validity conditions through the smart contract , as recognized by Song.
Alt teaches verifying the root node of the first Merkle tree and the transaction identifications, to obtain a first verification result (col. 9, line 11-45 and col. 10, line 50-67; verifying a transaction of a Merkle tree root and accessing a list of transaction parameters for at least one transaction from at least one participant);
verifying the root node of the Merkle tree and the execution results of the 15smart contracts, to obtain a second verification result (col. 9, line 11-45 and col. 10, line 50-67; verifying a transaction of a Merkle tree root and accessing a smart contract containing a list of transaction parameters for at least one transaction from at least one participant);
Alt does not teach the root node of the second Merkle tree
Yan teaches the root node of the second Merkle tree (para 76, line 1-11 and para 77, line 1-16 and para 79, line 1-6; a plurality of Merkle tree roots are encapsulated into the header 810, where header 810 may include information about a block in a blockchain),
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Alt to incorporate the teachings of Yan to provide a plurality of Merkle tree roots are encapsulated into the header, where header may include information about a block in a blockchain.  Doing so would allow for tracing operation history and support the management of multi-user shared database systems, as recognized by Yan.
Alt teaches verifying whether the identification of the previous block of the designated block is in a pre-stored block head chain structure, to obtain a third verification result (col. 5, line 29-46 and col. 10, line 50-67; verifying at least one transaction, where the hash value of a previous block corresponding to a previous transaction is linked in a blockchain); and 
determining that the execution results of the smart contracts are valid, if the first verification result, the second verification result and the third verification result are all 20pass (col. 5, line 29-46 and col. 9, line 11-45 and col. 10, line 50-67; verifying a transaction of a Merkle tree root, where the hash value of a previous block corresponding to a previous transaction is linked in a blockchain, and accessing a smart contract containing a list of transaction parameters for at least one transaction from at least one participant).
	Regarding claim 2, Alt, Yan, and Song teach method of claim 1.
	Alt teaches wherein the verifying the root node of the first Merkle tree and the transaction identifications (col. 9, line 11-45 and col. 10, line 50-67; verifying a transaction of a Merkle tree root and accessing a list of transaction parameters for at least one transaction from at least one participant), comprises: 
	the transaction identifications in the 25transaction list (col. 10, line 50-67 and col. 11, line 8-34; a smart contract containing a list of transaction parameters for at least one transaction from at least one participant)
Alt does not teach constructing a third Merkle tree using the transaction identifications, and calculating a root node of the third Merkle tree;  
Yan teaches constructing a third Merkle tree using the transaction identifications, and calculating a root node of the third Merkle tree (para 67, line 1-16; reconstructing a root of the Merkle tree based on the information in the leaf nodes);
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Alt to incorporate the teachings of Yan to provide reconstructing a root of the Merkle tree based on the information in the leaf nodes.  Doing so would allow for tracing operation history and support the management of multi-user shared database systems, as recognized by Yan.
Alt teaches comparing whether the root node is consistent with the5Preliminary AmendmentApplication No.: New US Filing Attorney Docket No.: 1106-15203Page 5 of 15Preliminary Amendmentroot node of the first Merkle tree; and determining that a verification of the root node of the first Merkle tree and the transaction identifications is passed, if the root node is consistent with the root node of the first Merkle tree (col. 9, line 11-45 and col. 10, line 50-67; verifying a transaction of a Merkle tree root and accessing a list of transaction parameters for at least one transaction from at least one participant).
Regarding claim 3, Alt, Yan, and Song teach method of claim 1.
	Alt teaches verifying the root node of the Merkle tree and the execution results of the 15smart contracts, to obtain a second verification result (col. 9, line 11-45 and col. 10, line 50-67; verifying a transaction of a Merkle tree root and accessing a smart contract containing a list of transaction parameters for at least one transaction from at least one participant), comprises: 
Alt does not teach the root node of the second Merkle tree
Yan teaches the root node of the second Merkle tree (para 76, line 1-11 and para 77, line 1-16 and para 79, line 1-6; a plurality of Merkle tree roots are encapsulated into the header 810, where header 810 may include information about a block in a blockchain),
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Alt to incorporate the teachings of Yan to provide a plurality of Merkle tree roots are encapsulated into the header, where header may include information about a block in a blockchain.  Doing so would allow for tracing operation history and support the management of multi-user shared database systems, as recognized by Yan.
	Alt teaches the execution results of the smart 10contracts in the transaction list (col. 10, line 50-67 and col. 11, line 8-34; a smart contract containing a list of transaction parameters for at least one transaction from at least one participant)
	Alt does not teach constructing a fourth Merkle tree using the transaction, and calculating a root node of the fourth Merkle tree;
comparing whether the root node of the fourth Merkle tree is consistent with the root node of the second Merkle tree; and determining that a verification of the root node of the second Merkle tree and the transaction, if the root node of the fourth Merkle 15tree is consistent with the root node of the second Merkle tree.
Yan teaches constructing a fourth Merkle tree using the transaction, and calculating a root node of the fourth Merkle tree (para 77, line 1-16 and para 78, line 1-13; reconstructing the root 710 based on information from the root 610 based on operation histories); 
comparing whether the root node of the fourth Merkle tree is consistent with the root node of the second Merkle tree; and determining that a verification of the root node of the second Merkle tree and the transaction, if the root node of the fourth Merkle 15tree is consistent with the root node of the second Merkle tree (para 77, line 1-16 and para 78, line 1-13; reconstructing the root 710 based on information from the root 610 based on operation histories in order to confirm accessing request).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Alt to incorporate the teachings of Yan to provide reconstructing the root based on information from the root based on operation histories in order to confirm accessing request.  Doing so would allow for tracing operation history and support the management of multi-user shared database systems, as recognized by Yan.
Regarding claim 4, Alt, Yan, and Song teach method of claim 1.
Alt teaches wherein before verifying whether the identification of the previous block of the designated block is in a pre-stored block head chain structure (col. 5, line 29-46 and col. 10, line 50-67; verifying at least one transaction, where the hash value of a previous block corresponding to a previous transaction is linked in a blockchain), the method further 20comprises: 
acquiring the block head information of the designated block from the first node and a second node in the blockchain network, respectively; comparing whether the block head information of the designated block in the first node is consistent with the block head information of the designated block in the 25second node (col. 5, line 29-67 and col. 6, line 1-14; uses the hash values generated and verify that the particular hash value for a transaction for one node is not modified compared to the hash value for a transaction of another node on the blockchain); 
determining the designated block is valid, if the block head information of the designated block in the first node is consistent with the block head information of the6 Preliminary AmendmentApplication No.: New US FilingAttorney Docket No.: 1106-15203Page 6 of 15Preliminary Amendmentdesignated block in the second node; and verifying whether the identification of the previous block of the designated block is in the pre-stored block head chain structure, in a case that the designated block is determined to be valid (col. 6, line 1-14 and col. 10, line 50-67; verifying at least one transaction, where the hash value of a previous block corresponding to a previous transaction is linked in a blockchain, that the particular hash value for a transaction for one node is not modified compared to the hash value for a transaction of another node on the blockchain). 
Regarding claim 5, Alt teaches an apparatus for verifying smart contracts in a blockchain (col. 10, line 50-67; verifying a smart contract stored on the blockchain), comprising: 
one or more processors; and a storage device configured to store one or more programs, wherein 10the one or more programs, when executed by the one or more processors, cause the one or more processors to (col. 8, line 50-59 and col. 16, line 59-67; instructions in memory are executed by at least one processor):
acquire block head information and a transaction list of a designated block from a first node in a blockchain network, wherein the transaction list comprises transaction identifications and execution results of the smart contracts (col. 5, line 29-46 and col. 10, line 50-67 and col. 11, line 8-34; verifying a transaction including a block header and accessing a smart contract containing a list of transaction parameters for at least one transaction from at least one participant); and
 the block 10head information comprises: a root node of a first Merkle tree, and an identification of a previous block of the designated block (col. 5, line 29-46 and col. 9, line 11-45; block header may include a Merkle tree hash, such as a root of the Merkle tree, and the hash value of a previous block corresponding to a previous transaction);
Alt does not teach the block 10head information comprises: a root node of a second Merkle tree, 
Yan teaches the block 10head information comprises: a root node of a second Merkle tree (para 76, line 1-11 and para 77, line 1-16 and para 79, line 1-6; a plurality of Merkle tree roots are encapsulated into the header 810, where header 810 may include information about a block in a blockchain),
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Alt to incorporate the teachings of Yan to provide a plurality of Merkle tree roots are encapsulated into the header, where header may include information about a block in a blockchain.  Doing so would allow for tracing operation history and support the management of multi-user shared database systems, as recognized by Yan.
Alt and Yan do not teach wherein leaf nodes of the first Merkle tree consist of all transaction identifications of the designated block, and 
leaf nodes of the second Merkle tree consist of all execution results of the smart contracts of the designated block;
Song teaches wherein leaf nodes of the first Merkle tree consist of all transaction identifications of the designated block (para 86, line 1-8 and para 90, line 1-30 and para 98, line 1-5; a Merkle tree whose leaf nodes include approved or processed information referring to all the transactions, where a transaction is represented with a certain transaction ID), and 
leaf nodes of the second Merkle tree consist of all execution results of the smart contracts of the designated block (para 67, line 1-35 and para  71, line 1-15; creating more than one Merkle tree, where a Merkle tree include leaf nodes with hash values calculated using variations of all states of all smart contracts at completion of n-th block of a blockchain);
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Alt and Yan to incorporate the teachings of Song to provide a Merkle tree whose leaf nodes include approved or processed information referring to all the transactions where a transaction is represented with a certain transaction ID, and creating more than one Merkle tree, where a Merkle tree include leaf nodes with hash values calculated using variations of all states of all smart contracts.  Doing so would allow for guaranteeing the integrity of a database by performing verification using the Merkle tree by auditing the validity conditions through the smart contract , as recognized by Song.
Alt teaches verify the root node of the first Merkle tree and the transaction identifications, to obtain a first verification result (col. 9, line 11-45 and col. 10, line 50-67; verifying a transaction of a Merkle tree root and accessing a list of transaction parameters for at least one transaction from at least one participant);
verify the root node of the Merkle tree and the execution results of the 15smart contracts, to obtain a second verification result (col. 9, line 11-45 and col. 10, line 50-67; verifying a transaction of a Merkle tree root and accessing a smart contract containing a list of transaction parameters for at least one transaction from at least one participant);
Alt does not teach the root node of the second Merkle tree
Yan teaches the root node of the second Merkle tree (para 76, line 1-11 and para 77, line 1-16 and para 79, line 1-6; a plurality of Merkle tree roots are encapsulated into the header 810, where header 810 may include information about a block in a blockchain),
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Alt to incorporate the teachings of Yan to provide a plurality of Merkle tree roots are encapsulated into the header, where header may include information about a block in a blockchain.  Doing so would allow for tracing operation history and support the management of multi-user shared database systems, as recognized by Yan.
Alt teaches verify whether the identification of the previous block of the designated block is in a pre-stored block head chain structure, to obtain a third verification result (col. 5, line 29-46 and col. 10, line 50-67; verifying at least one transaction, where the hash value of a previous block corresponding to a previous transaction is linked in a blockchain); and 
determine that the execution results of the smart contracts are valid, if the first verification result, the second verification result and the third verification result are all 20pass (col. 5, line 29-46 and col. 9, line 11-45 and col. 10, line 50-67; verifying a transaction of a Merkle tree root, where the hash value of a previous block corresponding to a previous transaction is linked in a blockchain, and accessing a smart contract containing a list of transaction parameters for at least one transaction from at least one participant).
Regarding claim 6, Alt, Yan, and Song teach apparatus of claim 5.
Alt teaches the transaction identifications in the 25transaction list (col. 10, line 50-67 and col. 11, line 8-34; a smart contract containing a list of transaction parameters for at least one transaction from at least one participant)
Alt does not teach construct a third Merkle tree using the transaction identifications, and calculate a root node of the third Merkle tree;  
Yan teaches construct a third Merkle tree using the transaction identifications, and calculate a root node of the third Merkle tree (para 67, line 1-16; reconstructing a root of the Merkle tree based on the information in the leaf nodes);
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Alt to incorporate the teachings of Yan to provide reconstructing a root of the Merkle tree based on the information in the leaf nodes.  Doing so would allow for tracing operation history and support the management of multi-user shared database systems, as recognized by Yan.
Alt teaches compare whether the root node is consistent with the5Preliminary AmendmentApplication No.: New US Filing Attorney Docket No.: 1106-15203Page 5 of 15Preliminary Amendmentroot node of the first Merkle tree; and determine that a verification of the root node of the first Merkle tree and the transaction identifications is passed, if the root node is consistent with the root node of the first Merkle tree (col. 9, line 11-45 and col. 10, line 50-67; verifying a transaction of a Merkle tree root and accessing a list of transaction parameters for at least one transaction from at least one participant).
Regarding claim 7, Alt, Yan, and Song teach apparatus of claim 5.
	Alt teaches the execution results of the smart 10contracts in the transaction list (col. 10, line 50-67 and col. 11, line 8-34; a smart contract containing a list of transaction parameters for at least one transaction from at least one participant)
	Alt does not teach construct a fourth Merkle tree using the transaction, and calculating a root node of the fourth Merkle tree;
compare whether the root node of the fourth Merkle tree is consistent with the root node of the second Merkle tree; and determine that a verification of the root node of the second Merkle tree and the transaction, if the root node of the fourth Merkle 15tree is consistent with the root node of the second Merkle tree.
Yan teaches construct a fourth Merkle tree using the transaction, and calculating a root node of the fourth Merkle tree (para 77, line 1-16 and para 78, line 1-13; reconstructing the root 710 based on information from the root 610 based on operation histories); 
compare whether the root node of the fourth Merkle tree is consistent with the root node of the second Merkle tree; and determine that a verification of the root node of the second Merkle tree and the transaction, if the root node of the fourth Merkle 15tree is consistent with the root node of the second Merkle tree (para 77, line 1-16 and para 78, line 1-13; reconstructing the root 710 based on information from the root 610 based on operation histories in order to confirm accessing request).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Alt to incorporate the teachings of Yan to provide reconstructing the root based on information from the root based on operation histories in order to confirm accessing request.  Doing so would allow for tracing operation history and support the management of multi-user shared database systems, as recognized by Yan.
Regarding claim 8, Alt, Yan, and Song teach apparatus of claim 5.
Alt teaches acquire the block head information of the designated block from the first node and a second node in the blockchain network, respectively; compare whether the block head information of the designated block in the first node is consistent with the block head information of the designated block in the 25second node (col. 5, line 29-67 and col. 6, line 1-14; uses the hash values generated and verify that the particular hash value for a transaction for one node is not modified compared to the hash value for a transaction of another node on the blockchain); 
determine the designated block is valid, if the block head information of the designated block in the first node is consistent with the block head information of the6 Preliminary AmendmentApplication No.: New US FilingAttorney Docket No.: 1106-15203Page 6 of 15Preliminary Amendmentdesignated block in the second node; and verify whether the identification of the previous block of the designated block is in the pre-stored block head chain structure, in a case that the designated block is determined to be valid (col. 6, line 1-14 and col. 10, line 50-67; verifying at least one transaction, where the hash value of a previous block corresponding to a previous transaction is linked in a blockchain, that the particular hash value for a transaction for one node is not modified compared to the hash value for a transaction of another node on the blockchain). 
Regarding claim 10, Alt teaches a non-transitory computer readable storage medium storing a computer program, wherein the program, when executed by a processor, causes the processor to (col. 8, line 50-59 and col. 16, line 59-67; instructions in memory are executed by at least one processor):
acquire block head information and a transaction list of a designated block from a first node in a blockchain network, wherein the transaction list comprises transaction identifications and execution results of the smart contracts (col. 5, line 29-46 and col. 10, line 50-67 and col. 11, line 8-34; verifying a transaction including a block header and accessing a smart contract containing a list of transaction parameters for at least one transaction from at least one participant); and
 the block 10head information comprises: a root node of a first Merkle tree, and an identification of a previous block of the designated block (col. 5, line 29-46 and col. 9, line 11-45; block header may include a Merkle tree hash, such as a root of the Merkle tree, and the hash value of a previous block corresponding to a previous transaction);
Alt does not teach the block 10head information comprises: a root node of a second Merkle tree, 
Yan teaches the block 10head information comprises: a root node of a second Merkle tree (para 76, line 1-11 and para 77, line 1-16 and para 79, line 1-6; a plurality of Merkle tree roots are encapsulated into the header 810, where header 810 may include information about a block in a blockchain),
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Alt to incorporate the teachings of Yan to provide a plurality of Merkle tree roots are encapsulated into the header, where header may include information about a block in a blockchain.  Doing so would allow for tracing operation history and support the management of multi-user shared database systems, as recognized by Yan.
Alt and Yan do not teach wherein leaf nodes of the first Merkle tree consist of all transaction identifications of the designated block, and 
leaf nodes of the second Merkle tree consist of all execution results of the smart contracts of the designated block;
Song teaches wherein leaf nodes of the first Merkle tree consist of all transaction identifications of the designated block (para 86, line 1-8 and para 90, line 1-30 and para 98, line 1-5; a Merkle tree whose leaf nodes include approved or processed information referring to all the transactions, where a transaction is represented with a certain transaction ID), and 
leaf nodes of the second Merkle tree consist of all execution results of the smart contracts of the designated block (para 67, line 1-35 and para  71, line 1-15; creating more than one Merkle tree, where a Merkle tree include leaf nodes with hash values calculated using variations of all states of all smart contracts at completion of n-th block of a blockchain);
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Alt and Yan to incorporate the teachings of Song to provide a Merkle tree whose leaf nodes include approved or processed information referring to all the transactions where a transaction is represented with a certain transaction ID, and creating more than one Merkle tree, where a Merkle tree include leaf nodes with hash values calculated using variations of all states of all smart contracts.  Doing so would allow for guaranteeing the integrity of a database by performing verification using the Merkle tree by auditing the validity conditions through the smart contract , as recognized by Song.
Alt teaches verify the root node of the first Merkle tree and the transaction identifications, to obtain a first verification result (col. 9, line 11-45 and col. 10, line 50-67; verifying a transaction of a Merkle tree root and accessing a list of transaction parameters for at least one transaction from at least one participant);
verify the root node of the Merkle tree and the execution results of the 15smart contracts, to obtain a second verification result (col. 9, line 11-45 and col. 10, line 50-67; verifying a transaction of a Merkle tree root and accessing a smart contract containing a list of transaction parameters for at least one transaction from at least one participant);
Alt does not teach the root node of the second Merkle tree
Yan teaches the root node of the second Merkle tree (para 76, line 1-11 and para 77, line 1-16 and para 79, line 1-6; a plurality of Merkle tree roots are encapsulated into the header 810, where header 810 may include information about a block in a blockchain),
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Alt to incorporate the teachings of Yan to provide a plurality of Merkle tree roots are encapsulated into the header, where header may include information about a block in a blockchain.  Doing so would allow for tracing operation history and support the management of multi-user shared database systems, as recognized by Yan.
Alt teaches verify whether the identification of the previous block of the designated block is in a pre-stored block head chain structure, to obtain a third verification result (col. 5, line 29-46 and col. 10, line 50-67; verifying at least one transaction, where the hash value of a previous block corresponding to a previous transaction is linked in a blockchain); and 
determine that the execution results of the smart contracts are valid, if the first verification result, the second verification result and the third verification result are all 20pass (col. 5, line 29-46 and col. 9, line 11-45 and col. 10, line 50-67; verifying a transaction of a Merkle tree root, where the hash value of a previous block corresponding to a previous transaction is linked in a blockchain, and accessing a smart contract containing a list of transaction parameters for at least one transaction from at least one participant).
Regarding claim 11, Alt, Yan, and Song teach computer product of claim 10.
Alt teaches the transaction identifications in the 25transaction list (col. 10, line 50-67 and col. 11, line 8-34; a smart contract containing a list of transaction parameters for at least one transaction from at least one participant)
Alt does not teach construct a third Merkle tree using the transaction identifications, and calculating a root node of the third Merkle tree;  
Yan teaches construct a third Merkle tree using the transaction identifications, and calculating a root node of the third Merkle tree (para 67, line 1-16; reconstructing a root of the Merkle tree based on the information in the leaf nodes);
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Alt to incorporate the teachings of Yan to provide reconstructing a root of the Merkle tree based on the information in the leaf nodes.  Doing so would allow for tracing operation history and support the management of multi-user shared database systems, as recognized by Yan.
Alt teaches compare whether the root node is consistent with the5Preliminary AmendmentApplication No.: New US Filing Attorney Docket No.: 1106-15203Page 5 of 15Preliminary Amendmentroot node of the first Merkle tree; and determine that a verification of the root node of the first Merkle tree and the transaction identifications is passed, if the root node is consistent with the root node of the first Merkle tree (col. 9, line 11-45 and col. 10, line 50-67; verifying a transaction of a Merkle tree root and accessing a list of transaction parameters for at least one transaction from at least one participant).
Regarding claim 12, Alt, Yan, and Song teach computer product of claim 10.
	Alt teaches the execution results of the smart 10contracts in the transaction list (col. 10, line 50-67 and col. 11, line 8-34; a smart contract containing a list of transaction parameters for at least one transaction from at least one participant)
	Alt does not teach construct a fourth Merkle tree using the transaction, and calculating a root node of the fourth Merkle tree;
compare whether the root node of the fourth Merkle tree is consistent with the root node of the second Merkle tree; and determine that a verification of the root node of the second Merkle tree and the transaction, if the root node of the fourth Merkle 15tree is consistent with the root node of the second Merkle tree.
Yan teaches construct a fourth Merkle tree using the transaction, and calculating a root node of the fourth Merkle tree (para 77, line 1-16 and para 78, line 1-13; reconstructing the root 710 based on information from the root 610 based on operation histories); 
compare whether the root node of the fourth Merkle tree is consistent with the root node of the second Merkle tree; and determine that a verification of the root node of the second Merkle tree and the transaction, if the root node of the fourth Merkle 15tree is consistent with the root node of the second Merkle tree (para 77, line 1-16 and para 78, line 1-13; reconstructing the root 710 based on information from the root 610 based on operation histories in order to confirm accessing request).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Alt to incorporate the teachings of Yan to provide reconstructing the root based on information from the root based on operation histories in order to confirm accessing request.  Doing so would allow for tracing operation history and support the management of multi-user shared database systems, as recognized by Yan.
Regarding claim 13, Alt, Yan, and Song teach computer product of claim 10.
Alt teaches acquire the block head information of the designated block from the first node and a second node in the blockchain network, respectively; compare whether the block head information of the designated block in the first node is consistent with the block head information of the designated block in the 25second node (col. 5, line 29-67 and col. 6, line 1-14; uses the hash values generated and verify that the particular hash value for a transaction for one node is not modified compared to the hash value for a transaction of another node on the blockchain); 
determine the designated block is valid, if the block head information of the designated block in the first node is consistent with the block head information of the6 Preliminary AmendmentApplication No.: New US FilingAttorney Docket No.: 1106-15203Page 6 of 15Preliminary Amendmentdesignated block in the second node; and verify whether the identification of the previous block of the designated block is in the pre-stored block head chain structure, in a case that the designated block is determined to be valid (col. 6, line 1-14 and col. 10, line 50-67; verifying at least one transaction, where the hash value of a previous block corresponding to a previous transaction is linked in a blockchain, that the particular hash value for a transaction for one node is not modified compared to the hash value for a transaction of another node on the blockchain). 
Regarding claim 14, Alt, Yan, and Song teach computer product of claim 11.
Alt teaches acquire the block head information of the designated block from the first node and a second node in the blockchain network, respectively; compare whether the block head information of the designated block in the first node is consistent with the block head information of the designated block in the 25second node (col. 5, line 29-67 and col. 6, line 1-14; uses the hash values generated and verify that the particular hash value for a transaction for one node is not modified compared to the hash value for a transaction of another node on the blockchain); 
determine the designated block is valid, if the block head information of the designated block in the first node is consistent with the block head information of the6 Preliminary AmendmentApplication No.: New US FilingAttorney Docket No.: 1106-15203Page 6 of 15Preliminary Amendmentdesignated block in the second node; and verify whether the identification of the previous block of the designated block is in the pre-stored block head chain structure, in a case that the designated block is determined to be valid (col. 6, line 1-14 and col. 10, line 50-67; verifying at least one transaction, where the hash value of a previous block corresponding to a previous transaction is linked in a blockchain, that the particular hash value for a transaction for one node is not modified compared to the hash value for a transaction of another node on the blockchain).
Regarding claim 15, Alt, Yan, and Song teach computer product of claim 12.
Alt teaches acquire the block head information of the designated block from the first node and a second node in the blockchain network, respectively; compare whether the block head information of the designated block in the first node is consistent with the block head information of the designated block in the 25second node (col. 5, line 29-67 and col. 6, line 1-14; uses the hash values generated and verify that the particular hash value for a transaction for one node is not modified compared to the hash value for a transaction of another node on the blockchain); 
determine the designated block is valid, if the block head information of the designated block in the first node is consistent with the block head information of the6 Preliminary AmendmentApplication No.: New US FilingAttorney Docket No.: 1106-15203Page 6 of 15Preliminary Amendmentdesignated block in the second node; and verify whether the identification of the previous block of the designated block is in the pre-stored block head chain structure, in a case that the designated block is determined to be valid (col. 6, line 1-14 and col. 10, line 50-67; verifying at least one transaction, where the hash value of a previous block corresponding to a previous transaction is linked in a blockchain, that the particular hash value for a transaction for one node is not modified compared to the hash value for a transaction of another node on the blockchain).
Regarding claim 16, Alt, Yan, and Song teach method of claim 2.
Alt teaches acquiring the block head information of the designated block from the first node and a second node in the blockchain network, respectively; comparing whether the block head information of the designated block in the first node is consistent with the block head information of the designated block in the 25second node (col. 5, line 29-67 and col. 6, line 1-14; uses the hash values generated and verify that the particular hash value for a transaction for one node is not modified compared to the hash value for a transaction of another node on the blockchain); 
determining the designated block is valid, if the block head information of the designated block in the first node is consistent with the block head information of the6 Preliminary AmendmentApplication No.: New US FilingAttorney Docket No.: 1106-15203Page 6 of 15Preliminary Amendmentdesignated block in the second node; and verifying whether the identification of the previous block of the designated block is in the pre-stored block head chain structure, in a case that the designated block is determined to be valid (col. 6, line 1-14 and col. 10, line 50-67; verifying at least one transaction, where the hash value of a previous block corresponding to a previous transaction is linked in a blockchain, that the particular hash value for a transaction for one node is not modified compared to the hash value for a transaction of another node on the blockchain).
Regarding claim 17, Alt, Yan, and Song teach method of claim 3.
Alt teaches acquiring the block head information of the designated block from the first node and a second node in the blockchain network, respectively; comparing whether the block head information of the designated block in the first node is consistent with the block head information of the designated block in the 25second node (col. 5, line 29-67 and col. 6, line 1-14; uses the hash values generated and verify that the particular hash value for a transaction for one node is not modified compared to the hash value for a transaction of another node on the blockchain); 
determining the designated block is valid, if the block head information of the designated block in the first node is consistent with the block head information of the6 Preliminary AmendmentApplication No.: New US FilingAttorney Docket No.: 1106-15203Page 6 of 15Preliminary Amendmentdesignated block in the second node; and verifying whether the identification of the previous block of the designated block is in the pre-stored block head chain structure, in a case that the designated block is determined to be valid (col. 6, line 1-14 and col. 10, line 50-67; verifying at least one transaction, where the hash value of a previous block corresponding to a previous transaction is linked in a blockchain, that the particular hash value for a transaction for one node is not modified compared to the hash value for a transaction of another node on the blockchain).
Regarding claim 18, Alt, Yan, and Song teach apparatus of claim 6.
Alt teaches acquire the block head information of the designated block from the first node and a second node in the blockchain network, respectively; compare whether the block head information of the designated block in the first node is consistent with the block head information of the designated block in the 25second node (col. 5, line 29-67 and col. 6, line 1-14; uses the hash values generated and verify that the particular hash value for a transaction for one node is not modified compared to the hash value for a transaction of another node on the blockchain); 
determine the designated block is valid, if the block head information of the designated block in the first node is consistent with the block head information of the6 Preliminary AmendmentApplication No.: New US FilingAttorney Docket No.: 1106-15203Page 6 of 15Preliminary Amendmentdesignated block in the second node; and verify whether the identification of the previous block of the designated block is in the pre-stored block head chain structure, in a case that the designated block is determined to be valid (col. 6, line 1-14 and col. 10, line 50-67; verifying at least one transaction, where the hash value of a previous block corresponding to a previous transaction is linked in a blockchain, that the particular hash value for a transaction for one node is not modified compared to the hash value for a transaction of another node on the blockchain).
Regarding claim 19, Alt, Yan, and Song teach apparatus of claim 7.
Alt teaches acquire the block head information of the designated block from the first node and a second node in the blockchain network, respectively; compare whether the block head information of the designated block in the first node is consistent with the block head information of the designated block in the 25second node (col. 5, line 29-67 and col. 6, line 1-14; uses the hash values generated and verify that the particular hash value for a transaction for one node is not modified compared to the hash value for a transaction of another node on the blockchain); 
determine the designated block is valid, if the block head information of the designated block in the first node is consistent with the block head information of the6 Preliminary AmendmentApplication No.: New US FilingAttorney Docket No.: 1106-15203Page 6 of 15Preliminary Amendmentdesignated block in the second node; and verify whether the identification of the previous block of the designated block is in the pre-stored block head chain structure, in a case that the designated block is determined to be valid (col. 6, line 1-14 and col. 10, line 50-67; verifying at least one transaction, where the hash value of a previous block corresponding to a previous transaction is linked in a blockchain, that the particular hash value for a transaction for one node is not modified compared to the hash value for a transaction of another node on the blockchain).
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following are relevant prior arts:  Gray (US Pub. 2017/0353309) discloses state of a smart contract is stored persistently in the blockchain (e.g., via a Merkle tree) and when a transaction is recorded against a smart contract, a message is sent to the smart contract and the computer code of the smart contract executes to implement the transaction; Leise et al. (US Patent 11,416,942) discloses the block of transactions 504 may organize the transactions it has received into a Merkle Tree to facilitate access to the stored transactions and transmitting the confirmation transaction to a smart contract stored on the distributed ledger; Saab et al. (US Pub. 2019/0253256) discloses a Merkle tree 310 represents a data structure for storing asset authentication information of assets off-chain where each leaf node 311 of the Merkle tree contains the authentication data structure for an asset and indicating that the target asset has been authenticated is performed by a smart contract associated with the transaction.
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN H NGUYEN whose telephone number is (571)272-6443.  The examiner can normally be reached on Monday-Friday 8:30am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NHAN HUU NGUYEN/Examiner, Art Unit 2492

/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492